”

Case BESANT ASE AIH SSL drerkt EG ART OY BAG F ot 4

  
 

 

UNITED STATES DISTRICT COURT United States Courts
Southern District of Texas
FILED
SOUTHERN DISTRICT OF TEXAS MAY 1 5 2019
HOUSTON DIVISION David J. Bradley, Clerk of Court

UNITED STATES OF AMERICA §
§
Vv. §

§ CRIMINAL NO. 19- $8 65
ALDO ROGOBERTO GUERRA-GUEVARA §
AKA Primo, AKA Servando, §
§
§
ALDO FERNANDO SOTO, §
§
§
§
§
§
§
INDICTMENT

THE GRAND JURY CHARGES THAT:

COUNT ONE

(Conspiracy to Possess With Intent to Distribute Controlled Substance)
From in or about October 2018, and continuing through at least February 2019, in the

Southern District of Texas and elsewhere Defendants,

ALDO ROGOBERTO GUERRA-GUEVARA, aka Primo, aka Servando,
ALDO FERNANDO SOTO

did knowingly and intentionally conspire and agree with each other and with other persons known

and unknown to the Grand Jurors to possess with intent to distribute a controlled substance. This
rr”

Cake BHA QGsOH 282 a RASH NSHL dent LA AAU OI OAT ERIC! 3 ot 4

offense involved a quantity of at least 5 kilograms of a mixture containing cocaine, a Schedule IJ

controlled substance.

In violation of Title 21, United States Code, Sections 846, 841(a)(1) and 841(b)(1)(A).

COUNT TWO
(Conspiracy to Launder Monetary Instruments)
From in or about October 2018, and continuing through at least February 2019, in the

Southern District of Texas and elsewhere Defendants,

_ALDO ROGOBERTO GUERRA-GUEVARA, aka Primo, aka Servando,

 

did knowingly and intentionally combine, conspire, confederate, and agree with each other and
with other persons known and unknown to the Grand Jurors to transport, transmit, and transfer,
and attempt to transport, transmit, and transfer monetary instruments and funds involving the
proceeds of specified unlawful activity, to wit: the manufacturing, importation, sale and
distribution of a controlled substance and possession with intent to distribute a controlled substance
as detailed in this Indictment and in violation of the Controlled Substances Act, knowing that such
transportation, transmission, and transfer was designed in whole or in part to conceal and disguise
the nature, location, source, ownership, and control of the proceeds of specified unlawful activity.
In violation of Title 18, United States Code, Sections 1956(a)(1)(B) and (h).

NOTICE OF CRIMINAL FORFEITURE
[Title 21, United States Code, Section 853]

Pursuant to Title 21, United States Code, Section 853, the United States gives notice to the

defendants
Case PES HERES SE ISH Baer Pea iF Hat ORF BRIS OF 8 of 4

ALDO ROGOBERTO GUERRA-GUEVARA, aka Primo, aka Servando,

AL FE D

       

that upon conviction of the conspiracy as charged in Count One in this Indictment, the following

is subject to forfeit:

(1) all property constituting, or derived from, any proceeds obtained, directly or indiréctly,
as the result of such offense; and

(2) all property used or intended to be used, in any manner or part, to commit, or to facilitate
the commission of such offense.

Money Judgment
Defendants are notified that upon conviction, a money judgment may be imposed equal to
the total value of the property subject to forfeiture for which the defendant may be jointly and
severally liable. The amount of the money judgment for Count One is estimated to be, but is not
limited to, at least $12,000,000 for which the defendants may be jointly and severally liable.
Substitute Assets
Defendants are notified that in the event that property subject to forfeiture, as a result of
any act or omission of a defendant:
cannot be located upon exercise of due diligence;
has been placed beyond the jurisdiction of the Court;
has been transferred or sold to, or deposited with, a third party;

has been substantially diminished in value; or
has been commingled with other property which cannot be divided without

difficulty;

Ss Ao op
Caseig cd D6589 28E ARASH Shel EO AGUA SISA OTR x ERS aGe F of 4

?
*

the United States will seek to forfeit any other property of the defendants up to the value of such

property pursuant to Title 21, United States Code, Section 853(p).

TRUE BILL
17 ~~

Original Signature on File

fhe

FGREPERSON OF THE GRAND JURY

RYAN K. PATRICK
UNITED STATES ATTORNEY
SOUTHERN DIST

  
   

EDWARD F. GALLAGHER
Assistant United States Attorneys
Southern District of Texas
Case 4:19-cr-00363 Document16 Filed on 05/22/19 in TXSD Page 5 of 5

AO 2 (Rew T/T) Armest Warne

UNITED STATES DISTRICT COURT
for the

Southern District of Texas

United States of America

Aldo Fernanda Sato

Cause Na, If- 46 4%

ARREST WARRANT

ue Any authorized law enforcement officer

YOU ARE COMMANDED to arrest und bring before a Untied States magistrate judge without Unnecessary delay

fame a} persento hearrested: Nido Fernando Seto i

whe ts accused of an offense or Violation based en the following document filed with the court: , o

¥ indiciment “T Supersedins: indictment TT information VT Superseding Information 7 Complaint

TT Prabation Violaten Petition MT Supervised Release Vielation Petition “TViolation Notice 7 Order ef the Court

his offense is brictly described as follows:

Ct: Conspiracy to Possess with Intent to Distribule a Controlled Substance [21USC846,54 1(a)(1)andad by 1A}
Gla: Conspiracy to Launder Monetary instruments [18USC 1956(a)(1)¢Byandihy]

Date: 05/15/2019 /} Nijoy—

Issuing officer 'y siemeature

Crs and state: Houston, TX Mi. Mapps, Deputy Clerk

Prated name ae tite

 

 

Return

 

 

his warrant was received on idan. and the person was arrested on Ades

€ 4 '
aU ACHR ccd VPcabet

 

(date:
Preesniag officer; "y SEN
Penitod name ennd tithe
INZIBQL4-
/ O ft \ i cx

 
